t c memo united_states tax_court mary j toney petitioner v commissioner of internal revenue respondent docket no filed july mary j toney pro_se daniel n price for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax by amended answer respondent asserted an additional dollar_figure deficiency the issues for decision are whether petitioner was eligible to file her federal_income_tax return as a head_of_household and whether she was entitled to claim dependency_exemption deductions pursuant to sec_151 and an earned_income_credit eic pursuant to sec_32 findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when she petitioned the court petitioner resided in san antonio texas throughout petitioner was married to john r toney sr mr toney the toneys have four children for part of petitioner was unemployed she and her children lived with her mother petitioner’s mother and an unrelated_person provided some support to petitioner’s children petitioner admits that during she did not provide over half the support for her children and that mr toney provided no support for the children petitioner filed her federal_income_tax return as head_of_household on the return she claimed her four children as dependents and claimed an eic by notice_of_deficiency respondent determined that petitioner was not entitled to claim her children as dependents that she was not entitled to claim the eic and that her proper filing_status was single by amended answer respondent asserted unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure that petitioner’s proper filing_status was married_filing_separately resulting in an increase in the asserted deficiency dependency_exemption deductions opinion a taxpayer is allowed a dependency_exemption deduction for each dependent sec_151 c to be considered a taxpayer’s dependent an individual generally must receive over half of his or her support from the taxpayer during the taxable_year sec_152 petitioner admits that during she did not provide over half of her children’s support accordingly petitioner is not entitled to claim her children as dependents for filing_status to qualify as a head_of_household an individual must be unmarried at the close of the taxable_year sec_2 it i sec_2 respondent has the burden_of_proof as to any increase in deficiency that is pleaded in his answer rule a because our resolution of the issues in this case does not hinge on which party bears the burden_of_proof we need not further address the application of rule a or the applicability of sec_7491 sec_152 treats a child as receiving over half his support from his custodial_parent if his parents live apart at all times during the last months of the calendar_year and provide over half the child’s support for that year even if we were to assume that petitioner and mr toney lived apart at all times during the last months of the provisions of sec_152 are inapplicable because petitioner did not provide over half of her children’s support during and mr toney provided no support the threshold requirement of sec_152 that the parents provide over half the children’s support is unsatisfied undisputed that petitioner was married to mr toney at the close of under certain circumstances in determining proper filing_status a married taxpayer may be treated as unmarried sec_2 b to qualify for this treatment the taxpayer must among other things provide over half the cost of maintaining a household that is the principal_place_of_abode for a child who qualifies as the taxpayer’s dependent subject_to certain exceptions not relevant here sec_7703 as previously discussed petitioner’s children do not qualify as her dependents for accordingly petitioner cannot be treated as unmarried pursuant to sec_7703 and petitioner’s proper filing_status for is married_filing_separately earned_income_credit to be eligible to claim an eic a married individual generally must file a joint_return or else satisfy the sec_7703 requirements to be treated as unmarried sec_32 petitioner did not file a joint_return as just discussed she does not qualify to be treated as unmarried pursuant to sec_7703 accordingly we sustain respondent’s disallowance of the claimed eic decision will be entered for respondent
